 


110 HR 2568 IH: Credit Agencies Identity Theft Responsibilities Act of 2007
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2568 
IN THE HOUSE OF REPRESENTATIVES 
 
June 5, 2007 
Mr. Gallegly introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the Fair Credit Reporting Act to establish additional reporting requirements to enhance the detection of identity theft, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Credit Agencies Identity Theft Responsibilities Act of 2007. 
2.Identity theft reporting 
(a)In generalSection 608 of the Fair Credit Reporting Act (15 U.S.C. 1681f) is amended— 
(1)by striking Notwithstanding the provisions of section 604 and inserting (a) In general.—Notwithstanding the provisions of section 604; and 
(2)by adding at the end the following new subsection:  
 
(b)Suspicion of identity theft 
(1)In generalIf, on the basis of information on consumers maintained or controlled by a consumer reporting agency, the consumer reporting agency has reason to suspect that identity theft may be occurring or may have occurred with respect to any consumer, the consumer reporting agency shall report the suspicion of identity theft, a brief description of the basis for the suspicion, together with any information described in subsection (a) relating to any consumer name involved to the United States Secret Service for review and appropriate action, including the provision of information to the Attorney General for criminal prosecution. If the Secret Service has reason to believe that any suspected case of identity theft reported under this paragraph involves any suspicion of terrorism or immigration violations, the Secret Service shall forward the information received under this paragraph to the Federal Bureau of Investigation or the Department of Homeland Security, respectively. 
(2)Basis for suspicion of identity theftFor purposes of this subsection, a consumer reporting agency shall have reason to suspect that identity theft may be occurring or may have occurred under any of the following circumstances: 
(A)The names of 3 or more consumers each have the same Social Security account number associated with the names. 
(B)3 or more home addresses are associated with the name of any consumer in any 1-year period. 
(C)More than 1 date of birth is associated with the name of any consumer or any Social Security account number. 
(D)Any other circumstance the Commission may prescribe by regulation. 
(3)Duty to reviewEach consumer reporting agency shall establish procedures, in accordance with regulations the Commission shall prescribe, for reviewing, at regular time intervals, all information on consumers maintained or controlled by the agency to determine whether there is any basis for suspicion of identity theft with respect to any consumer.. 
(b)PenaltyThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by adding at the end the following new section: 
 
630.Criminal penaltyAny individual who is an officer, director, employee, or agent of a consumer reporting agency and who intentionally causes the consumer reporting agency to fail to comply with any requirement of section 608(b) shall be imprisoned for not more than 2 years, fined under title 18, United States Code, or both. . 
(c)Clerical amendmentThe table of sections for the Fair Credit Reporting Act is amended by inserting after the item relating to section 629 the following new item: 
 
 
630. Criminal penalty..  
 
